Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment of December 6, 2021 was filed with a request for consideration under the AFCP 2.0 Pilot Program.  The Examiner considered this request, and an interview was held with applicant’s attorney on January 4, 2022 as detailed in the attached interview summary form, but the amendment did not overcome the outstanding rejections as noted in the interview summary form and as discussed as to Paragraph 12 of the PTOL-303 below.

Continuation of Paragraph 12 of the PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(a) as to the 35 USC 103 rejections using Kukanskis  in view of Milus, applicant argues that the Examiner was of the position that Kukanskis did not give specific materials of the plating liquid, but Kukanskis did teach using a hypophosphite reducing agent, which would be different than DMAB  used for adjusting the pH range of Kukanskis, so adjusting pH range would not be a reason for concluding that it would have been obvious to modify Kukasnksi to use DMAB as suggested by Milus.  The Examiner notes this argument, however the rejection is maintained.  Kukanskis did not give the specific materials plating liquids using DMAB, and described using hypophosphite as an option, but it was not limited to this, only excluding formaldehyde, and referring to a simply not highly alkaline liquid (note column 8, lines 40-50, and 
Furthermore, it is argued that the previous limitations of claim 5 added to claim 1 are not provided by Kukanskis, where the Office Action indicated that Kukanskis does not require water rinsing at any specific point, but applicant’s position is that Kukasnskis explicitly discloses water rinsing before the plating process at column 8, and would clearly require rinsing in water before forming the plating layer.  The Examiner has reviewed this argument, however, the rejection is maintained.  With the addition of claim 5 to claim 1, claim 1 would be rejected as discussed for claim 1 and claim 5 in the outstanding rejection. While column 8 describes rinsing in water before metallization, as cited in the Office Action claim 1 of Kukanskis provides a step (f) of the deactivation treatment with an aqueous alkaline solution (which would be the catalyst removing with reducing agent as described in the disclosure as discussed in the rejection) followed by the plating step (g) with no requirement of inbetween rinsing.  Therefore, it is understood that the rinsing might be an option, but is not required.
(b) As to the 35 USC 103 rejection using ‘769 in view of Milus, applicant argues that the Office Action state that ‘769 does not teach the specific materials of the plating liquid, but applicant is of the position that it did teach using a copper-nickel plating liquid (0038). The Examiner notes this argument, however the rejection is maintained.  With the addition of claim 5 to claim 1, claim 1 would be rejected as discussed for claim 1 and claim 5 in the outstanding rejection. ‘769 did not give the specific materials of 
(c)  Furthermore as to the 35 USC 103 rejection using Iwashita in view of Kukanskis, Kukanskis is cited to suggest the removing liquid of Iwashita be a reducing agent containing solution as described by Kukanskis, where Iwashita suggests DMAB in the plating solution and Kukasnkis suggests DMAB in the removal solution.  Applicant does not argue against this position.  As to the claim 5 features, as discussed in the rejection, Iwashita provides no indication of a further rinsing step after the removal step and before plating, and the position as to claim 5 would now be used in the rejection of claim 1.  Applicant does not argue against this position.  Therefore the rejection is maintained.
(d) Furthermore as to the 35 USC 103 rejection using ‘055 in view of Kukanskis, Kukanskis is cited as to the suggestion to provide the reducing agent solution liquid as catalyst removal liquid, and applicant does not argue against this position, where ‘055 suggests DMAB in the plating solution and Kukasnkis suggests DMAB in the removal solution.  With the addition of claim 5 to claim 1, claim 1 would be rejected as discussed for claim 1 and claim 5 in the outstanding rejection.  As to the claim 5 features, as discussed in the rejection, ‘055 provides no indication of a further rinsing step between 
(e) Furthermore as to the 35 USC rejection using ‘056 in view of Kukanskis, Kukanskis is cited as to the suggestion to provide the reducing agent solution liquid as catalyst removal liquid, and applicant does not argue against this position, where ‘056 suggests DMAB in the plating solution and Kukasnkis suggests DMAB in the removal solution.  With the addition of claim 5 to claim 1, claim 1 would be rejected as discussed for claim 1 and claim 5 in the outstanding rejection.  As to the claim 5 features, as discussed in the rejection, ‘056 provides no indication of a further rinsing step between catalyst application and before plating, and the position as to claim 5 would now be used in the rejection of claim 1.  Applicant does not argue against this position.  Therefore the rejection is maintained.
(f) Kukanskis is cited to suggest the removing liquid of ‘057 be a reducing agent containing solution as described by Kukanskis, where ‘057 suggests DMAB in the plating solution and Kukasnkis suggests DMAB in the removal solution.  Applicant does not argue against this position.  As to the claim 5 features, as discussed in the rejection, ‘057 provides no indication of a further rinsing step after the removal step and before plating, and the position as to claim 5 would now be used in the rejection of claim 1.  Applicant does not argue against this position.  Therefore the rejection is maintained.
(g) as to the obviousness type double patenting rejections, it is argued that Kukanskis does not provide all the features included including the use of the same reducing agent in the removing and electroless plating liquid, the diluting of the catalyst reducing agent with water, and the lack of rinsing step.  The Examiner has reviewed this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718